Citation Nr: 0308554	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-11 734	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic right eye 
injury residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1976.  He served in Vietnam and is the recipient of 
numerous medals of valor including the Purple Heart.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1997 rating action that continued the 
denial of the veteran's claim on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran filed a notice of disagreement in December 1997.  
The RO issued a statement of the case in April 2000.  The 
veteran submitted a substantive appeal in April 2000.  


FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied to 
service connection for residuals of a right eye injury.  
Although the RO notified the veteran of the denial of the 
claim and of his appellate rights later in April 1977, he did 
not file an appeal.  

2.  The additional evidence associated with the claims file 
since April 1977 does not show current medical evidence of a 
right eye condition (much less one related to service); 
hence, such evidence is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1977 denial of the claim for 
service connection for residuals of a right eye injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence associated with the claims file since April 
1977 is not new and material; thus, the requirements to 
reopen the claim for service connection for residuals of a 
chronic right eye injury have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.  


The veteran's claim for service connection for residuals of a 
right eye injury previously has been considered and denied.  
In a April 1977 rating decision, the RO in Roanoke, Virginia, 
concluded that residuals of a right eye injury were not found 
during an April 1977 VA examination.  Accompanying the April 
1977 letter notifying the veteran of the denial of the claim 
was a VA Form 1-4107 that explained his right to appeal the 
decision by filing a notice of disagreement within one year 
of the date of the letter.  The veteran did not appeal the 
determination.  

Because the appellant did not appeal the April 1977 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provide that if new and material evidence has been presented 
or secured with respect to a claim that has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the January 1997 
claim, and June 1997 denial (culminating in the current 
appeal); that version appears in the 2001 edition of Title 38 
of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the claim on appeal, the evidence of record at 
the time of the April 1977 rating decision included the 
veteran's application for compensation, service medical 
records and the report of an April 1977 VA examination.  
Service medical records included a June 1967 optometry clinic 
note reflecting the veteran's complaint of blurred vision in 
his left eye.  He was diagnosed with allergic conjunctivitis.  
A report of medical examination in January 1968 did not 
include complaints or findings of a right eye condition.  An 
examination report in August 1975 noted that the veteran had 
20/20 corrected vision in the right eye and included no 
complaints or findings of a right eye condition.  During a VA 
general medical examination in April 1977, the veteran 
reported a history of removal of an object from his eye in 
service.  He did not note which eye was effected in service.  
Nevertheless, the examiner, found no residual ocular injury 
of either eye.  

The evidence associated with the claims file since the April 
1977 rating decision includes service personnel records, 
Social Security Disability records, numerous private 
outpatient treatment records and reports of VA examinations 
in November 1998 and October 1999.  The records deal 
primarily with the veteran's coronary artery condition.  

Service personnel records show that in December 1967 the 
veteran sustained shrapnel wounds to the right elbow and left 
eye.  Social Security Disability records include an August 
1992 physical examination.  The report did not note any 
complaints of a current right eye condition and upon physical 
examination, found no right eye condition.  

In August 1996, the veteran reported a two to three week 
history of blurry vision in his eyes.  However, later reports 
in October 1997 and December 1997 noted symptoms of blurry 
vision were not present.  

A report of psychological evaluation in May 1998 included a 
history that the veteran had a stroke in May 1997 that 
affected the vision of his right eye.  A December 1999 VA 
Neurology Clinic note also reported a history of strokes in 
1996 and 1998 that affected the veteran's vision in his right 
eye.  His cranial nerves were intact other than mild right 
eye droop.  

A report of VA eye examination in July 1998 included the 
veteran's history that he got sand in one of his eyes while 
serving in Vietnam.  He did not recall which eye was 
affected.  He stated that he temporarily lost vision but was 
treated and vision later returned.  He noted that he suffered 
a minor stroke in 1996 and was a non-insulin dependent 
diabetic on oral medication.  After examination, the examiner 
noted that the vision examination was normal and that there 
was no sequalae to any corneal trauma in service.  

A hospital discharge examination from Munroe Regional 
Hospital in November 2001 did not include any current 
diagnosis of a right eye condition.  

In summary, the Board finds that the medical evidence added 
to the record since April 1977 is not new and material, as 
such evidence does not include competent medical findings of 
a current right eye disability-much less competent evidence 
of a right eye disability that is a residual of an in-service 
injury, as claimed.  The basis for the RO's denial of the 
claim in 1977 was that there was no competent evidence of a 
current right eye disability.  The medical evidence submitted 
since that date is "new" in the sense that it was not 
previously considered by agency decision makers.  However, 
none of this evidence is "material" for purposes of 
reopening the claim.  The evidence does not show that the 
veteran currently suffers from a right eye disability or that 
such disability is medically related to in-service injury or 
disease.  In this regard, the evidence from the July 1998 VA 
examination found no residual or current right eye 
disability.  Additionally, submitted private outpatient 
records showing episodes of right eye blurriness were 
attributed to two strokes that the veteran suffered in 1996 
and 1998.  

The Board also has considered various statements advanced by 
the veteran in support of his petition to reopen.  However, 
as a layperson, without the appropriate medical training and 
experience, the veteran cannot provide a probative opinion on 
medical matters, such as the existence of a current 
disability, and a medical nexus between that disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  For those reasons, 
the veteran's lay assertions are not so significant that they 
must be considered to fairly decide the merits of the claim.

In the absence of new and material evidence to reopen the 
claim for service connection for right eye injury residuals, 
the April 1977 determination remains final.

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Because the veteran has not presented new 
and material evidence to reopen his claim, it does not appear 
that the duty to assist provisions of the Act are applicable 
in the instant appeal.  Moreover, as indicated above, because 
the petition to reopen was filed prior to August 29, 2001, 
any duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  Pursuant to the 
Board's remand in September 2001, RO letters of August 1998 
and March 2002, and by supplemental SOC (SSOC) issued in 
April 2000, they also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  Notably, the March 2002 RO letter 
invited the veteran to identify treatment providers in 
support of his claim.  The Board also finds that, through the 
aforementioned documents, the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  Specifically, the March 2002 RO letter 
invited the veteran to submit evidence in support of his 
claim and sign an authorization allowing VA to obtain records 
on the veteran's behalf.  

Finally, the Board points out that VA has expended all 
reasonable and appropriate efforts to assist the veteran in 
obtaining records identified by him as relevant to his claim.  
In the regard, identified outpatient treatment records were 
associated with the claims file.  Subsequent to the September 
2001 remand, the RO obtained Social Security Disability 
records.  Furthermore, the veteran was afforded VA 
examinations in July 1998 and October 1999.  Finally, the 
Board notes that it is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

As new and material evidence has not been submitted to reopen 
a claim for service connection for chronic right eye injury 
residuals, the appeal as to that issue is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


